—Judgment unanimously affirmed. Memorandum: Defendant argues that the verdict, acquitting him of sexual abuse in the first degree and convicting him of endangering the welfare of a child, is repugnant. By failing to object on that ground before the jury was discharged, defendant failed to preserve for review his present argument (see, People v Alfaro, 66 NY2d 985, 987; People v Satloff 56 NY2d 745, 746, rearg denied 57 NY2d 674). In any event, the argument is without merit; the acquittal of sexual abuse in the first degree does not negate an essential element of the crime of endangering the welfare of a child (see, People v Loughlin, 76 NY2d 804, 806).
The conviction is supported by sufficient evidence and is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). We decline to exercise our power to modify the sentence as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [b]). (Appeal from Judgment of Jefferson *1013County Court, Clary, J.—Endangering Welfare of Child.) Present—Lawton, J. P., Wesley, Doerr, Davis and Boehm, JJ.